GARRARD, Judge,
dissenting.
I respectfully dissent. While the majority has carefully analyzed the potential effect of witnesses Salway, Bleke and Monier to conclude that Rhymer should be granted a new trial, all that information is based upon an offer of proof made by counsel. No one has yet testified to those "facts." Nor have those facts been tested in the crucible of eross examination. In sum, it appears to me that there is presently no basis for concluding that the testimony if given would likely produce a different result on retrial. At most the case should be remanded to the post conviction court for rehearing so that the actual testimony of the witnesses might be considered.